       Case 1:19-cv-01922-RDP-JHE Document 8 Filed 05/08/20 Page 1 of 1                               FILED
                                                                                             2020 May-08 AM 10:44
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVISION

 HARLEY RAY ROBERTS,                             )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )    Case No.: 1:19-cv-01922-RPD-JHE
                                                 )
 SHERIFF JIMMY KILGORE,                          )
                                                 )
        Respondent.                              )

                                 MEMORANDUM OPINION

       On February 28, 2020, the magistrate judge entered a Report and Recommendation, (Doc.

7), recommending that the petition for writ of habeas corpus be dismissed without prejudice. The

court has not received objections.

       The court has considered the entire file in this action, together with the Report and

Recommendation, and has reached an independent conclusion that the Report and

Recommendation is due to be adopted and approved.

       Accordingly, the court hereby ADOPTS and APPROVES the findings and

recommendation of the magistrate judge as the findings and conclusions of this court. The petition

for writ of habeas corpus is due to be dismissed. A separate Order will be entered.

       DONE and ORDERED this May 8, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
